328 S.W.3d 495 (2010)
STATE of Missouri, Respondent,
v.
Demetrius D. VAUGHN, Appellant.
No. ED 93945.
Missouri Court of Appeals, Eastern District, Division Four.
December 28, 2010.
Andrew E. Zleit, Assistant Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John M. Reeves, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J. and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Demetrius Vaughn (Vaughn) appeals from the trial court's judgment entered upon his conviction, following a jury trial, of first-degree robbery, in violation of Section 569.020, RSMo 2000. The trial court sentenced Vaughn to twenty-five years of imprisonment. Vaughn argues on appeal that the trial court erred in overruling his motion for judgment of acquittal at the close of all the evidence because there was insufficient evidence to support a conviction of first-degree robbery, and the trial court erred in overruling his motion to dismiss due to the State of Missouri's (State's) failure to bring Vaughn to trial within 180 days after he made a demand for the disposition of detainers, in violation of the Interstate Agreement on Detainers (IAD). Finding no error, we affirm the trial court's judgment.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).